Citation Nr: 1528354	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  08-37 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for service-connected prostate cancer, evaluated as 20 percent disabling from September 1, 2008 and 60 percent from December 3, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel





INTRODUCTION

The Veteran served on active duty from November 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In an October 2012 Board decision, the claim was remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denial in a February 2013 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

A February 2013 rating decision increased the assigned evaluation to 60 percent, effective December 3, 2012.  The Veteran has not expressed satisfaction with the increased disability rating; this case thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's claim on appeal.  The Board is cognizant that the Veteran's case has been in adjudicative status for several years and that it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his pending claim.

Pursuant to the October 2012 Board remand, the Veteran was afforded a VA examination in December 2012 to address his service-connected prostate cancer residuals.  Residuals of prostate cancer are evaluated by analogy to either voiding dysfunction or renal dysfunction.  See 38 C.F.R. § 4.115(b), Diagnostic Code 7528.  The Veteran is now in receipt of a 60 percent evaluation, the maximum schedular evaluation for voiding dysfunction from December 3, 2012.  Under renal dysfunction, an 80 percent evaluation or a 100 percent rating is potentially assignable, if it is the predominant manifestation.  The most recent exam makes no determination as to what is predominant.  Moreover, the December 2012 VA examiner noted that laboratory results were 'unavailable.'  A review of the claims file does not show that said laboratory results have been associated with the record.  The Veteran was afforded another VA examination in June 2013, which addressed the service-connected prostate cancer residuals; however, findings concerning renal dysfunction were not made at that time.  Therefore, the current examinations are inadequate for rating purposes.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  As the Board's Remand instructions in the present appeal have not been complied with, the case must be remanded again so that this may be accomplished.

The Board notes the recent assertions of the Veteran's representative that the AOJ failed to assist the Veteran in obtaining treatment records from the Dana Farber Cancer Institute dating from October 2011.  However, the AOJ sent the Veteran a letter dated November 2012 in which it requested that the Veteran complete and return a VA authorization form (VA Form 21-4142).  The Veteran has not done so.  Upon remand, the AOJ should again afford the Veteran the opportunity to complete an authorization form in order to obtain the outstanding treatment records.

Also, on remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has received including treatment at the Dana Farber Cancer Institute from October 2011, as described above.  The Board is also interested in records of any pertinent treatment or evaluation that the Veteran may have received at a VA health care facility since December 2012, including the December 2012 VA examination laboratory results identified above.  All such available documents should be associated with the claims file.

2. Arrange for a VA examination to determine the extent and severity of the Veteran's service-connected prostate cancer residuals.  All necessary studies, to include laboratory testing, should be performed.

The examiner should identify all current prostate cancer residual(s), to include urinary and renal dysfunction.

The examiner should address whether there is continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence which requires the use of an appliance or the wearing of absorbent materials.  If so, the examiner should describe the frequency that such absorbent materials must be changed, i.e., the number of times per day.

The examiner should also specifically indicate whether the Veteran's prostate cancer residuals result in renal dysfunction, manifested by constant albuminuria with some edema or definite decrease in kidney dysfunction; or persistent edema and albuminuria with BUN 40 to 80mg%, or creatinine 4 to 8mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.

In addition, the examiner should state whether voiding dysfunction or renal dysfunction is the predominant symptom of the Veteran's prostate cancer residuals.

The examiner must also address the functional impact caused by this disability.  Additionally, the examiner should opine as to the effect of this service-connected disability on the Veteran's ability to obtain and to maintain gainful employment.

A complete rationale should be given for all opinions and conclusions expressed.

3. Thereafter, readjudicate the claim on appeal.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

